UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-6936



BRANDON CLARENCE JEFFERSON,

                                               Plaintiff - Appellant,

          versus


UNNAMED DEFENDANT,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:06-cv-00236-jlk)


Submitted: November 21, 2006                Decided:   November 30, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brandon Clarence Jefferson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Brandon Clarence Jefferson seeks to appeal the district

court’s order construing, in part, his 42 U.S.C. § 1983 (2000)

complaint as a 28 U.S.C. § 2254 (2000) petition, denying relief on

those claims, and dismissing the complaint.             The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court   is   debatable    or   wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Jefferson has not made the requisite

showing.    We further find that any claims for damages under § 1983

are frivolous.

      Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.               We

dispense with oral argument because the facts and legal contentions




                                   - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -